Exhibit 10.2

 

[g128841kci001.gif]

 

August 9, 2010

 

Behringer Harvard Opportunity Advisors I, LLC

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

 

Re:                               Deferral of Fees and Cost Reimbursements

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Advisory Agreement, dated
as of December 29, 2006, as amended (the “Advisory Agreement”), by and between
Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation (the
“Company”), and Behringer Harvard Opportunity Advisors I, LLC, a Texas limited
liability company (the “Advisor”).  Capitalized terms used herein but not
defined herein shall have the meanings set forth in the Advisory Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

 

1.                                       Deferral of Asset Management Fees. 
Notwithstanding anything to the contrary contained in the Advisory Agreement,
the Advisor, on behalf of itself and its Affiliates, and its and their
respective successors and assigns, hereby defers until March 31, 2011 the
Company’s obligation to pay asset management fees accrued during the months of
May 2010 through October 2010.

 

2.                                       Deferral of Debt Financing Fees. 
Notwithstanding anything to the contrary contained in the Advisory Agreement,
the Advisor, on behalf of itself and its Affiliates, and its and their
respective successors and assigns, hereby defers until March 31, 2011 the
Company’s obligation to pay debt financing fees accrued during the months of
July 2010 through October 2010.

 

3.                                       Deferral of Cost Reimbursements. 
Notwithstanding anything to the contrary contained in the Advisory Agreement,
the Advisor, on behalf of itself and its Affiliates, and its and their
respective successors and assigns, hereby defers until March 31, 2011 the
Company’s obligation to reimburse expenses paid or incurred on behalf of the
Company accrued during the months of July 2010 through October 2010.

 

4.                                       Ratification; Effect on Advisory
Agreement.

 

(a)                                  Ratification.  The Advisory Agreement, as
amended by this letter agreement, shall remain in full force and effect and is
hereby ratified and confirmed in all respects.

 

[g128841kci002.gif]

 

[g128841kci003.gif]

 

--------------------------------------------------------------------------------


 

Effect on the Advisory Agreement.  On and after the date hereof, each reference
in the Advisory Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the Advisory
Agreement as amended hereby.

 

5.                                       Miscellaneous.

 

(a)                                  Governing Law; Venue.  This letter
agreement and the legal relations between the parties hereto shall be construed
and interpreted in accordance with the internal laws of the State of Texas
without giving effect to its conflicts of law principles, and venue for any
action brought with respect to any claims arising out of this letter agreement
shall be brought exclusively in Dallas County, Texas.

 

(b)                                 Modification.  This letter agreement shall
not be changed, modified, or amended, in whole or in part, except by an
instrument in writing signed by both parties hereto, or their respective
successors or assignees.

 

(c)                                  Headings.  The titles and headings of the
sections and subsections contained in this letter agreement are for convenience
only, and they neither form a part of this letter agreement nor are they to be
used in the construction or interpretation hereof.

 

(d)                                 Severability.  The provisions of this letter
agreement are independent of and severable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

(e)                                  Counterparts.  This letter agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This letter agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  This letter agreement, to the extent signed and delivered by
means of electronic mail or a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were an original signed version
thereof delivered in person.  No party hereto shall raise the use of electronic
mail or a facsimile machine to deliver a signature or the fact that any
signature was transmitted or communicated through the use of electronic mail or
a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

 

Very truly yours,

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

 

Robert S. Aisner

 

 

 

Chief Executive Officer and President

 

 

 

 

 

 

Acknowledged and agreed, as of

 

 

the date first written above:

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY ADVISORS I, LLC

 

 

 

 

 

By:

Harvard Property Trust, LLC,

 

 

 

its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Gary S. Bresky

 

 

 

 

Gary S. Bresky

 

 

 

 

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

3

--------------------------------------------------------------------------------